ORDER

PER CURIAM.
Defendant appeals from his conviction by a jury of one count of second degree robbery (Count I), § 569.030, RSMo 1986, and two counts of assault of a law enforcement officer, third degree (Counts II and III), § 565.083, RSMo Supp.1993. He was sentenced by the court as a prior and persistent offender to prison terms of eight years on Count I and one year each on Counts II and III. Counts II and III were concurrent to each other and concurrent to the sentence in Count I. We affirm.
We have reviewed the record and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25(b).